Citation Nr: 1711092	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  07-17 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for jungle rot (skin disorder).


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970 wherein he received the Combat Infantryman's Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified at a hearing in August 2008 before a Decision Review Officer.  A transcript of that hearing is associated with the Veteran's claims file.  

In August 2014, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development and a new VA examination.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was notified via written correspondence in March 2015 that the VA cancelled his previous representative's authority to represent VA claimants, effective August 2014.  The Veteran was provided the opportunity to appoint a new representative and did not elect to do so.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with jungle rot during any period on appeal.

2.  The Veteran's currently diagnosed skin disorders have not been linked to service, including in-service tinea pedis or herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection of jungle rot (skin disorder) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Law and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all other evidence, including pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Sheldon v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, in this case, the Veteran contends that his skin condition is due to herbicide exposure in service.  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions.  38 C.F.R. § 3.309(e).  However, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis of Skin Disorder

The Veteran contends that one or more of his currently diagnosed skin disorders is related to his time in active duty, September 1967 to September 1970.  Specifically, the Veteran states that while in service he was treated, on several occasions, for various skin infections affecting his face, arms, hands and legs.  To date, the Veteran has been diagnosed with the following skin conditions: folliculitis, seborrheic dermatitis, solar lentigines, nevi, and malignant melanoma of skin of upper limb.  The Veteran has no current diagnosis of jungle rot.

The Veteran's service records show that he served in the Republic of Vietnam.  Therefore, herbicide exposure is conceded.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

In light of the evidence, however, the Board finds that the Veteran is not entitled to presumptive service connection based on herbicide exposure.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  Because the Veteran's current skin conditions, including malignant melanoma, are not listed under § 3.309(e) as a disease that is associated with herbicide exposure, the presumption of service connection due to herbicide exposure is not warranted.

While the Veteran may still establish service connection with proof of direct causation, the Board finds that the Veteran's skin disorder is not directly related to service.  In making this determination, the Board relied on the Veteran's service medical records, post-service medical records, and the April 2015 VA medical opinion.

The Veteran's service treatment records are associated with the record and appear to be complete.  The Veteran's service treatment records show treatment in July 1968 for tropical ulcers on the hands and face, as well as a heat rash on the feet and legs.  In August 1968 treatment for "immersion feet" where an infection of the fingernails, one finger on each hand, was also noted.  A skin infection due to cellulitis was noted in October 1968.  The Veteran's separation examination, dated September 1970, noted a tattoo on the right arm, and a scar on the roof of the mouth but that the skin was normal upon clinical evaluation without any abnormalities.

The Veteran's post-service VA treatment records have been associated with the record and appear to be complete.  In October 2000, the Veteran was treated for a poison ivy rash and it was noted that red raised lesions and excoriations were present on the chest.  Later, in September 2006, the Veteran was seen at a VA facility and described an occasional rash on his feet that are "flare ups" from the jungle rot in 1968 but the examiner noted "no evidence of rash or fungal infection on the feet at this time."  The Veteran was diagnosed with tumors and neoplasms of the skin, including malignant melanoma in May 2011.  A January 2014 medical report notes a complaint of "itchy scabs and blisters" and the examiner provided a working diagnosis of prurigo nodularis.  Another dermatology exam performed in March 2014 notes complaints of lesions on the back that sometimes bleed and are painful.  
During the April 2015 VA examination, the examiner reviewed the claims file and opined that none of the Veteran's listed skin conditions have been shown to be related to Agent Orange exposure.  The examiner noted that the Veteran's last dermatology assessment revealed folliculitis, Sk's [seborrheic keratosis], solar lentigines, nevi and a history of malignant melanoma.  A medical report from June 2014 indicates the Veteran was seen for a skin examination wherein bumps on his arms, cheek, and back were noted but no suspicious lesions were found.  

The VA examiner opined that the Veteran's skin conditions that include folliculitis, SK's, solar lentigines, nevi and malignant melanoma of the upper extremity are less
likely as not caused by or the result of Agent Orange exposure and are also less likely as not caused by or the result of the jungle rot rash that he recalls was located on his arms and legs while serving in Vietnam.  The examiner noted researchers have found that there is no increased risk for malignant melanoma (skin cancer) among veterans exposed to Agent Orange versus the general population.  Though the Veteran has no diagnosis for jungle rot, the examiner further explained that jungle rot is often a result of continuous exposure of the feet and arms to damp, unsanitary conditions and although the condition can affect any exposed part of the body, it is more common in the lower limbs.  There are no medical opinions to the contrary.

The Veteran's private treatment records are also associated with the claims file.  A June 1981 medical report from Marietta Memorial Hospital notes the Veteran as having "warm and dry skin, color good".  A September 1981 examination report by a private physician notes skin grafting on the right foot.  

In consideration of the medical evidence, the Board accordingly finds that the Veteran is not entitled to direct service connection for his current skin disability.  While the evidence clearly demonstrates the Veteran has a need for ongoing dermatology care, no positive nexus has been drawn to link the Veteran's current skin disorders to service.

The Board heavily relied on the April 2015 VA medical examiner's conclusion that the condition claimed was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also reviewed the Agent Orange presumptive conditions registry and correctly found that none of the Veteran's skin conditions have been shown to be related to Agent Orange exposure.  The Board thus finds that the April 2015 VA opinion is adequate and probative evidence that the Veteran's skin disability is not related to service.

The claims file also contains lay evidence submitted by the Veteran.  Specifically, the Veteran's mother-in-law reports seeing the Veterans arms and legs "covered with sores" and that the sores "itch and burn".  The Veteran's wife reports seeing "pimple like acne on his face, chest, back, arms and hands" and also recounts the Veteran telling her stories of "bathing in rice patties and rivers after they had been sprayed."  A statement was also submitted by a friend who served alongside the Veteran in Vietnam who recounts the Veteran having skin problems during service.  The Board considered the lay testimony associated with the record and finds the Veteran's mother-in-law and wife to both be credible witnesses, as they have known the Veteran for over 25 years and can report the symptoms they observed.  However, though both witnesses can report symptoms they observe, neither is competent to draw a nexus between these symptoms and the Veteran's report of jungle rot in service, as that requires a medical opinion.  The Board finds the statement submitted by the fellow service member to be credible, as he is a first-hand witness of the Veteran's in service symptomatology, but the Board also finds that a lay person is not competent to observe a skin condition and diagnose it as "jungle rot".  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  Therefore, though carefully considered in rendering the Board's decision, the lay evidence submitted on behalf of the Veteran has been assigned less probative weight than the medical evidence contained within the record.

Finally, in making each of the above determinations, the Board has considered the section 1154(b) combat presumption.  The Board acknowledges that the Veteran is a combat veteran and, therefore, the combat presumption is applicable in this case.  The combat presumption does not relieve combat veterans of the need to demonstrate a causal nexus, see Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed.Cir. 2009), but may be used to establish that the Veteran "incurred a permanent...disability in service", potentially reducing the proof needed to demonstrate a nexus.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  As discussed above, the Veteran's service treatment records do show treatment for skin issues and he was exposed to Agent Orange, so the in-service element is established.

However, because the evidence does not show a nexus between the Veteran's service and his current skin disorders, service connection must be denied.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in October 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service records, supporting lay statements, private treatment records, and VA medical records.  The Veteran was also afforded a new VA examination in April 2015 to assist in determining the etiology of the Veteran's disability.  The examination was adequate because it was performed by a medical professional, was based on a review of the Veteran's treatment records, and included the necessary findings.

The previous examination, conducted in August 2006, was inadequate because the examiner did not opine as to whether any current skin disability is related to the jungle rot shown in service, so another examination was done.

Finally, all due process considerations have been met.  No new evidence was received following the most recent, October 2016, supplemental statement of the case.  

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Service connection for jungle rot (skin disorder) is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


